Matter of Kelly v New York State Unified Ct. Sys. (2022 NY Slip Op 06378)





Matter of Kelly v New York State Unified Ct. Sys.


2022 NY Slip Op 06378


Decided on November 10, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 10, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, CURRAN, WINSLOW, AND MONTOUR, JJ.


805 CA 21-01603

[*1]IN THE MATTER OF JESSICA KELLY, PETITIONER-PLAINTIFF-APPELLANT,
vNEW YORK STATE UNIFIED COURT SYSTEM, LAWRENCE K. MARKS, AS CHIEF ADMINISTRATIVE JUDGE OF COURTS OF STATE OF NEW YORK, ANDREW B. ISENBERG, AS DISTRICT EXECUTIVE OF EIGHTH JUDICIAL DISTRICT, AND TASHA E. MOORE, AS DEPUTY DISTRICT EXECUTIVE OF EIGHTH JUDICIAL DISTRICT, RESPONDENTS-DEFENDANTS-RESPONDENTS. 


DAREN J. RYLEWICZ, CIVIL SERVICE EMPLOYEES ASSOCIATION, INC., ALBANY (THOMAS MORELLI OF COUNSEL), FOR PETITIONER-PLAINTIFF-APPELLANT.
LETITIA JAMES, ATTORNEY GENERAL, ALBANY (ALEXANDRIA TWINEM OF COUNSEL), FOR RESPONDENTS-DEFENDANTS-RESPONDENTS.

	Appeal from a judgment (denominated order) of the Supreme Court, Erie County (Timothy J. Walker, A.J.), entered September 28, 2021 in a proceeding pursuant to CPLR article 78 and declaratory judgment action. The judgment, among other things, dismissed the petition-complaint. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: November 10, 2022
Ann Dillon Flynn
Clerk of the Court